DETAILED ACTION
Status of the Application
1. 	This office action is a corrected notice of allowance in response to the printer rush on 05/03/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The following amendments are just to correct a minor typographical error by eliminating an unnecessary period on claims 13 and 24.
The application has been amended as follows: 
(Currently Amended) 13. A method of operating a microcontroller unit (MCU) in a power transmission system, comprising: receiving communications from one or more of a plurality of local power controllers, each of the plurality of local power controllers coupled to drive a subset of a plurality of transmission coils, each subset of the plurality of transmission coils including a plurality of the plurality of transmission coils; analyzing the communications to determine presence of a new receiver or removal of a current receiver; designating a state of each of the plurality of transmission coils by if a new receiver is detected, then designating a transmission coil from one of the selected coils to active based on a ping signal strength, if a current receiver has been removed, then removing the transmission coil from active status to accommodate the current receiver and removing de-active coils associated with the coil from de-active status, for each active coil in the plurality of transmission coils, designating adjacent coils as de-active, and selecting each transmission coil that has not be designated as active or de-active for detection of receivers; and
(Currently Amended) 24. The MCU of claim 23, wherein the instructions to designate states of each of the plurality of transmission coils includes instructions to receive communications from one or more of the plurality of local power controllers; analyze the communications to determine presence of a new receiver or removal of a current receiver; if the new receiver is detected, then designate a transmission coil from one of the selected coils to active based on a ping signal strength; and if a current receiver has been removed, then remove from active status the transmission coil that was active to accommodate the current receiver that was removed, and remove from de- active status those coils adjacent
Allowable Subject Matter
3.	Claims 1-30 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed wireless power transmitter, comprising: a plurality of transmission coils arranged to cover a charging area and coupled with a ferrite; a plurality of local power controllers, each of the plurality of local power controllers coupled to drive a subset of the plurality of transmission coils, each subset of the plurality of transmission coils including a plurality of the plurality of transmission coils; and a microcontroller unit (MCU) coupled to the plurality of local power controllers, the microcontroller unit including a MCU processor executing instructions to designate states of each of the plurality of transmission coils, the states including active, de-active, and selected for receiver detection, and executing instructions to transmit instructions to each of the plurality of local power controllers in accordance with the state designations, as currently claimed, in combination with additional limitations from the rest of the claim and similar language in the other independent claims.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-12 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 13, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed  method of operating a microcontroller unit (MCU) in a power transmission system, comprising: receiving communications from one or more of a plurality of local power controllers, each of the plurality of local power controllers coupled to drive a subset of a plurality of transmission coils, each subset of the plurality of transmission coils including a plurality of the plurality of transmission coils; analyzing the communications to determine presence of a new receiver or removal of a current receiver; designating a state of each of the plurality of transmission coils by if a new receiver is detected, then designating a transmission coil from one of the selected coils to active based on a ping signal strength, if a current receiver has been removed, then removing the transmission coil from active status to accommodate the current receiver and removing de-active coils associated with the coil from de-active status, for each active coil in the plurality of transmission coils, designating adjacent coils as de-active, and selecting each transmission coil that has not be designated as active or de-active for detection of receivers; and. transmitting instructions to each of the plurality of local power controllers according to the state of each of the plurality of transmission coils, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding claims 14-17 which depends on claim 13, these claims are allowable for at least the same reasons given for claim 13.
Regarding independent claim 18, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed method of operating a local power controller, comprising: receives instructions from a microcontroller unit (MCU), the instructions including state designations for a plurality of transmission coils that are coupled to a corresponding plurality of drivers in the local power controller; configure each of the plurality of drivers according to the state of designation of each of the transmission coils; if one of the transmission coils is designated as active, then providing wireless power through the active transmission coil and receiving ASK modulated transmissions from the transmission coil designated as active; if any of the transmission coils is selected to detect receivers, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding claims 19-22 which depends on claim 18, these claims are allowable for at least the same reasons given for claim 18.
Regarding independent claim 23, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed microcontroller unit (MCU) for wireless power transmission, comprising: a processor; a memory coupled to the processor; and an interface coupled to the processor, the interface configured to communicate with each of a plurality of local power controllers, each of the plurality of local power controllers coupled to drive a subset of a plurality of transmission coils, wherein the processor executes instructions to designate states of each of the plurality of transmission coils, the states including active, de-active, and selected for receiver detection, and executing instructions to transmit instructions to each of the plurality of local power controllers in accordance with the state designations, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding claim 24, which depends on claim 23, this claim is allowable for at least the same reasons given for claim 23.
Regarding independent claim 25, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed local power controller, comprising: a plurality of drivers, each driver coupled to a corresponding one of a plurality of transmission coils associated with the local power controller; a driver controller coupled to control each of the plurality of drivers; an ASK demodulator coupled to receive and demodulate amplitude shift keyed signals on each of the plurality of drivers; a coil driver processor coupled to the driver controller and the ASK demodulator; a driver memory coupled to the coil driver processor; and a driver interface configured to communication with a microcontroller unit (MCU), wherein the coil driver processor executes instructions to receive instructions from the MCU, the instructions including designated states for each of the transmission coils associated with the local power controller; configure each of the plurality of drivers according to a state of designation of each of the transmission coils coupled to the local power controller; if one of the transmission coils is designated as active, then provide wireless power through the active transmission coil and receive ASK modulated transmissions; if any of the transmission coils is selected to detect receivers, provide pings and receive ping signals; and transmit ping signals and ASK modulated transmissions to the MCU, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding claims 26-30 which depends on claim 25, these claims are allowable for at least the same reasons given for claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al (US 10,063,100 A1) discloses an electrical system incorporating a single structure multiple mode antenna is described. The antenna is preferably constructed having a first inductor coil that is electrically connected in series with a second inductor coil. The antenna is constructed having a plurality of electrical connections positioned along the first and second inductor coils. A plurality of terminals is connected to the electrical connections that facilitate numerous electrical connections and enables the antenna to be selectively tuned to various frequencies and frequency bands, however does not discloses the claimed structure arrangement.
Ahn et al (US 2018/0159598 A1) discloses a coil module in which has a board, an input/output terminal unit formed on the board and a coil for near field communication (NFC) formed on a surface of the board and connected to the input/output terminal unit. The coil for NFC includes a first pattern portion having one end connected to the input/output terminal unit and placed on the board to rotate or turn in one direction, a second pattern portion connected to the first pattern portion and formed to transverse an internal area of the first pattern portion to divide the internal area of the first pattern portion into two, or multiple portions, and a third pattern portion having one end connected to the second pattern portion and the other end connected to the input/output terminal unit, however does not discloses the claimed structure arrangement.
Saito et al (US 2015/0280322 A1) discloses a multi-coil module and electronic device in which the loss is reduced even when loop coils of a multi-coil module are overlaid with each other. The multi-coil module includes a first coil module, having a first magnetic sheet and a first loop coil provided on the first magnetic sheet and wound in a planar shape, and a second coil module, having a second magnetic sheet and a second loop coil provided on the second magnetic sheet and wound in a planar shape. The first coil module and the second coil module are stacked on each other, and at least an innermost coil pattern of the first loop coil and the second loop coil are overlaid with each other, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836